             Case 20-07768                   Doc          Filed 09/15/20                Entered 09/15/20 15:02:16                           Desc Main
                                                              Document                  Page 1 of 5

Fill in this information to identify the case:

Debtor 1
                           Alan T Lewis

Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:            Northern           District of      Illinois
                                                                                     (State)

Case number              20-07768



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                                  12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
     Name of creditor:           Pingora Loan Servicing, LLC                                               Court claim no. (if known):           3


     Last 4 digits of any number you use to                                                                Date of payment change:
     Identify the debtor’s account:                       7769                                             Must be at least 21 days after            11/01/2020
                                                                                                           date
                                                                                                           of this notice


                                                                                                           New total payment                         $1,530.28
                                                                                                           Principal, interest, and escrow, if
                                                                                                           any



Part 1:               Escrow Account Payment Adjustment
1. Will there be a change in the debtor’s escrow account payment?
       No
       Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
            the basis for the change. If a statement is not attached, explain why:


               Current escrow payment:          $620.25                                        New escrow payment:        $596.62


Part 2:               Mortgage Payment Adjustment
2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor’s
variable-rate account?
       No
       Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable non-bankruptcy law. If a notice is not
            attached, explain why:


               Current interest rate                                      %                    New interest rate:                                    %

               Current principal and interest payment:           $                             New principal and interest payment:          $


Part 3:               Other Payment Change
3. Will there be a change in the debtor’s mortgage payment for a reason not listed above?

       No
       Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
               (Court approval may be required before the payment change can take effect.)

               Reason for change:

               Current mortgage payment:           $                                           New mortgage payment:         $




Official Form 410S1                                                  Notice of Mortgage Payment Change                                                            page 1
            Case 20-07768                 Doc       Filed 09/15/20                 Entered 09/15/20 15:02:16                 Desc Main
                                                        Document                   Page 2 of 5



Debtor 1            Alan T Lewis                                                              Case number (if known)   20-07768
                    First Name        Middle Name         Last Name



Part 4:         Sign Here
The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

         I am the creditor.

         I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.



x       /s/ Brenda Likavec                                                                           Date        9/15/2020
    Signature



Print                  Brenda Likavec                                                                Title      Attorney for Creditor
                       First Name           Middle Name               Last Name



Company                Codilis & Associates, P.C.


Address                15W030 North Frontage Road, Suite 100
                       Number          Street

                       Burr Ridge                    IL                    60527
                       City                                State           ZIP Code



Contact phone          (630) 794-5300                                                                Email      ND-One@il.cslegal.com

                                                                                                                                         File #14-20-03117




Official Form 410S1                                                Notice of Mortgage Payment Change                                       page 2
    Case 20-07768           Doc       Filed 09/15/20   Entered 09/15/20 15:02:16   Desc Main
                                          Document     Page 3 of 5

                                           CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
upon the parties listed below, as to the Trustee and Debtor's attorney via electronic notice on
September 15, 2020 and as to the debtor by causing same to be mailed in a properly addressed
envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour of
5:00 PM on September 15, 2020.

Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603 by
electronic notice through ECF
Alan T Lewis , Debtor(s), 112 Long Ave, Schaumburg, IL 60193
David H Cutler, Attorney for Debtor(s), 4131 Main St., Skokie, IL 60076 by electronic notice through
ECF
Office of U.S. Trustee, 219 S. Dearborn St., Room 873, Chicago, IL 60604 by electronic notice
through ECF




                                                         /s/ Brenda Likavec


Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Terri M. Long ARDC#6196966
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
File #14-20-03117

NOTE: This law firm is a debt collector.
Case 20-07768   Doc   Filed 09/15/20   Entered 09/15/20 15:02:16   Desc Main
                          Document     Page 4 of 5

                               PERSONAL INFORMATION REDACTED
Case 20-07768   Doc   Filed 09/15/20   Entered 09/15/20 15:02:16   Desc Main
                          Document     Page 5 of 5
